DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/580,816 filed 21 January 2022. Claims 1-6 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 21 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1-6 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A control apparatus for a vehicle that includes: an engine; drive wheels; an electric motor connected to a power transmission path between the engine and the drive wheels, in a power transmittable manner; a clutch which is disposed in the power transmission path between the engine and the electric motor and which includes a hydraulic clutch actuator that is to be controlled to switch an operation state of the clutch; and a hydraulic control unit configured to supply a regulated hydraulic pressure to the clutch actuator, the control apparatus comprising: an engine-start control portion configured, when the engine is to be started, to control the electric motor such that an output torque of the electric motor is increased by a magnitude corresponding to a required cranking torque that is a torque required for cranking of the engine, and to control the engine to start the engine; a clutch control portion configured, when the engine is to be started, to output, as a hydraulic-pressure command value for supplying the hydraulic pressure to the clutch actuator, a cranking hydraulic-pressure command value for regulating the hydraulic pressure supplied to the clutch actuator so as to cause the required cranking torque to be transmitted through the clutch, such that the outputted cranking hydraulic-pressure command value is supplied to the hydraulic control unit in an engaging process for switching of the operation state of the clutch from a released state to an engaged state; and a learning control portion configured to execute a plurality of kinds of learnings for correcting a relationship representing a correlation between the hydraulic - 84 - pressure and the hydraulic-pressure command value in the engaging process, wherein the learning control portion is configured to set priorities for the plurality of kinds of learnings, such that at least one of the plurality of kinds of learnings is a higher priority learning to which a higher priority is given, and such that at least one of the plurality of kinds of learnings is a lower priority learning to which a lower priority is given than to the higher priority learning, and wherein the learning control portion is configured, when it is determined that the higher priority learning is in an unconverged state, to cause a degree of reflection of a learning result of the lower priority learning to be lower, than when it is determined that the higher priority learning is in a converged state.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the application requires specific structural components and design features (e.g., engine start control) not taught by the prior art. Additionally, the instant application requires a learning section based on hydraulic pressure and engine start control. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2022/0111719 teaches a system engine start and clutch engagement control. However, the reference fails to teach the engine start clutch engagement learning set forth in the claims. 
2010/0250037 teaches a system engine start and clutch engagement control for a lockup clutch with learning. However, the reference fails to teach the engine start clutch engagement learning set forth in the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659